Exhibit 10.7

 



VOTING AGREEMENT

 

This Voting Agreement (this “Agreement”), dated as of February 14, 2020 (the
“Effective Time”), is entered into by and among Atlas Technical Consultants,
Inc., a Delaware corporation (the “Company”), and Boxwood Sponsor LLC, a
Delaware limited liability company (the “Sponsor”). Each of the Company and the
Sponsor may be referred to herein as a “Party” and collectively as the
“Parties”.

 

RECITALS

 

WHEREAS, pursuant to that certain Director Nomination Agreement (the “Director
Nomination Agreement”), dated as of as of the Effective Time, by and among the
Company and Atlas Technical Consultants Holdings LP, a Delaware limited
partnership (“BCP”), the Company agreed to provide BCP with the right to
nominate to the Company’s board of directors (the “Board”) certain BCP Nominees
(such term and other terms used but not defined hereto having the meanings set
forth in the Director Nomination Agreement); and

 

WHEREAS, in connection therewith, the Parties wish to set forth in this
Agreement their agreements with respect to the voting by the Sponsor of its
shares of Common Stock in favor of the Nominees following the Effective Time on
the terms and subject to the conditions set forth herein;

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereby agree as follows:

 

Section 1. Covenant to Vote. Subject to the terms and conditions of this
Agreement and the Director Nomination Agreement, from and after the Effective
Time and until a Termination Event under the Director Nomination Agreement or
any other termination of the Director Nomination Agreement shall have occurred,
the Sponsor agrees that it shall vote all of its shares of Common Stock in favor
of each BCP Nominee for election to the Board and who has been recommended by
the Board for such appointment or nomination at every meeting of the
stockholders of the Company called with respect to the election of members of
the Board, and at every adjournment or postponement thereof, and on every action
or approval by written resolution of the stockholders of the Company or the
Board with respect to the election of members of the Board.

 

Section 2. Assignment; Benefit of Parties. This Agreement shall be binding upon
and shall inure to the benefit of the Parties and their respective successors,
legal representatives and assignees for the uses and purposes set forth and
referred to herein. Notwithstanding the foregoing, the Sponsor may not assign
any of its rights or obligations hereunder without the prior written consent of
the Company. Nothing herein contained shall confer or is intended to confer on
any third party or entity that is not a party to this Agreement any rights under
this Agreement.

 



 

 

 

Section 3. Remedies. The Parties shall be entitled to enforce their rights under
this Agreement specifically, to recover damages by reason of any breach of any
provision of this Agreement and to exercise all other rights existing in their
favor. The Parties agree and acknowledge that a breach of this Agreement would
cause irreparable harm and money damages would not be an adequate remedy for any
such breach and that, in addition to other rights and remedies hereunder, the
Parties shall be entitled to specific performance and/or injunctive or other
equitable relief (without posting a bond or other security) from any court of
Law or equity of competent jurisdiction in order to enforce or prevent any
violation of the provisions of this Agreement.

 

Section 4. Notices. All notices and other communications among the Parties shall
be in writing and shall be deemed to have been duly given (i) when delivered in
person, (ii) when delivered after posting in the United States mail having been
sent registered or certified mail return receipt requested, postage prepaid,
(iii) when delivered by FedEx or other nationally recognized overnight delivery
service or (iv) when e-mailed during normal business hours (and otherwise as of
the immediately following Business Day), addressed as follows:

 



  (a) If to the Sponsor:             Boxwood Sponsor LLC       8801 Calera Drive
      Austin, Texas 78735       Attention:  Steve Kadenacy      
E-mail:  sk@boxwoodmc.com           (b) If to the Company:             Atlas
Technical Consultants, Inc.               13215 Bee Cave Parkway       Bldg. B,
Suite 230       Austin, Texas 78738       Attention: L. Joseph Boyer      
Email: joe.boyer@atlastechnical.us



 

Section 5. No Strict Construction. The language used in this Agreement shall be
deemed to be the language chosen by the Parties to express their mutual intent,
and no rule of strict construction shall be applied against any Party.

 

Section 6. No Third-Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended or shall be construed to confer upon, or give to, any
person or entity other than the Parties and their respective successors and
assigns any remedy or claim under or by reason of this Agreement or any terms,
covenants or conditions hereof, and all of the terms, covenants, conditions,
promises and agreements contained in this Agreement shall be for the sole and
exclusive benefit of the Parties and their respective successors and assigns.

 



2

 

 

Section 7. Further Assurances. Each of the Parties hereby agrees that it will
hereafter execute and deliver any further document, agreement, instruments of
assignment, transfer or conveyance as may be necessary or desirable to
effectuate the purposes hereof.

 

Section 8. Counterparts. This Agreement may be executed in one or more
counterparts, and may be delivered by means of facsimile or electronic
transmission in portable document format, each of which shall be deemed to be an
original and shall be binding upon the Party who executed the same, but all of
such counterparts shall constitute the same agreement.

 

Section 9. Governing Law. This Agreement, and all claims or causes of action
based upon, arising out of, or related to this Agreement or the transactions
contemplated hereby, shall be governed by, and construed in accordance with, the
Laws of the State of Delaware, without giving effect to principles or rules of
conflict of Laws to the extent such principles or rules would require or permit
the application of Laws of another jurisdiction.

 

Section 10. Jurisdiction; WAIVER OF TRIAL BY JURY. Any Proceeding based upon,
arising out of or related to this Agreement or the transactions contemplated
hereby may be brought in federal and state courts located in the State of
Delaware, and each of the Parties irrevocably submits to the exclusive
jurisdiction of each such court in any such Proceeding, waives any objection it
may now or hereafter have to personal jurisdiction, venue or to convenience of
forum, agrees that all claims in respect of the Proceeding shall be heard and
determined only in any such court, and agrees not to bring any Proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby in any other court. Nothing herein contained shall be deemed to affect
the right of any Party to serve process in any manner permitted by Law or to
commence legal proceedings or otherwise proceed against any other Party in any
other jurisdiction, in each case, to enforce judgments obtained in any
Proceeding brought pursuant to this Section 10. EACH OF THE PARTIES HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY PROCEEDING BASED
UPON, ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

Section 11. Entire Agreement. This Agreement, together with the Director
Nomination Agreement, the Purchase Agreement, the agreements referenced herein
and the other agreements entered into in connection with the consummation of the
transactions contemplated by the Director Nomination Agreement and the Purchase
Agreement, constitute the entire agreement among the Parties relating to the
transactions contemplated hereby and supersede any other agreements, whether
written or oral, that may have been made or entered into by or among any of the
Parties or any of their respective subsidiaries relating to the transactions
contemplated hereby.

 

Section 12. Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement shall remain in full force and effect. The Parties further agree
that if any provision contained herein is, to any extent, held invalid or
unenforceable in any respect under the Laws governing this Agreement, the
remaining provisions of this Agreement shall be reformed, construed and enforced
to the fullest extent permitted by Law and to the extent necessary to give
effect to the intent of the Parties.

 

Section 13. Amendment and Waiver. Except as otherwise provided herein, no
modification, amendment or waiver of any provision of this Agreement shall be
effective against the Parties unless such modification is approved in writing by
the Parties and, in the case of the Company, approved by the unanimous vote of
the members of the Board who are not affiliated with Sponsors or BCP. The
failure of any Party to enforce any of the provisions of this Agreement shall in
no way be construed as a waiver of such provisions and shall not affect the
right of such Party thereafter to enforce each and every provision of this
Agreement in accordance with its terms.

 

Section 14. Termination. Notwithstanding anything to the contrary contained
herein, this Agreement shall immediately and without further action by any of
the Parties, automatically terminate upon the termination of, or the occurrence
of a Termination Event under, the Director Nomination Agreement.

 

*   *   *   *   *

 

3

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Time.

 

  Sponsor:         BOXWOOD SPONSOR LLC         By: /s/ Stephen M. Kadenacy  
Name: Stephen M. Kadenacy   Title: Manager

 

[Signature Page to Voting Agreement]



 

 

 

 

  Company:       ATLAS TECHNICAL CONSULTANTS, INC.         By: /s/ L. Joe Boyer
  Name: L. Joe Boyer   Title: Chief Executive Officer

 

[Signature Page to Voting Agreement]

 

 





 



